ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




       Thompson v. Policemen’s Benevolent Labor Committee, 2012 IL App (3d) 110926




Appellate Court            JOHN THOMPSON, Sheriff of Bureau County, Illinois, Plaintiff-
Caption                    Appellant, v. POLICEMEN’S BENEVOLENT LABOR COMMITTEE,
                           Corporation, DAWN M. DOVE, and THE COUNTY OF BUREAU,
                           ILLINOIS, Defendants-Appellees.



District & No.             Third District
                           Docket Nos. 3-11-0926, 3-12-0080 cons.


Rule 23 Order filed        November 30, 2012
Motion to publish
allowed                    December 31, 2012
Opinion filed              December 31, 2012


Held                       Plaintiff sheriff was required to arbitrate a labor dispute involving an
(Note: This syllabus       employee of the sheriff’s department under the collective bargaining
constitutes no part of     agreement that expired over a month before the sheriff filed charges
the opinion of the court   seeking to discharge the employee, since a successor collective
but has been prepared      bargaining agreement had not been completed and, therefore, the earlier
by the Reporter of         agreement remained in full force and effect, even though the sheriff’s
Decisions for the          employees had selected a new representative.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Bureau County, No. 11-MR-05; the
Review                     Hon. Joseph P. Hettel, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Melissa K. Sims (argued) and Ryan S. McCracken, both of Peru, for
Appeal                     appellant.

                           Shane M. Voyles (argued), of Springfield, for appellee Policemen’s
                           Benevolent Labor Committee.

                           Patrick J. Herrmann, State’s Attorney, of Princeton, for appellees County
                           of Bureau and Dawn M. Dove.


Panel                      JUSTICE LYTTON delivered the judgment of the court, with opinion.
                           Justices Carter and O’Brien concurred in the judgment and opinion.



                                             OPINION

¶1          Plaintiff John Thompson, sheriff of Bureau County, filed a declaratory judgment action
        against defendants, Policemen’s Benevolent Labor Committee (PBLC), Dawn M. Dove and
        the County of Bureau, seeking a declaration that he was not required to arbitrate a decision
        by the Bureau County Merit Commission to discharge Dove. The trial court granted summary
        judgment in favor of defendants. We affirm.
¶2          On November 4, 2009, the county and Sheriff Thompson entered into a collective
        bargaining agreement with the Illinois Fraternal Order of Police Labor Council (IFOPLC).
        The agreement had an effective date of December 1, 2007, through November 30, 2010, and
        replaced a previous three-year agreement dated December 1, 2004, through November 30,
        2007.
¶3          Among other issues, the collective bargaining agreement defined the sheriff’s
        department’s procedure for the arbitration of grievances. Article 16 of the agreement, entitled
        “Grievance Procedure,” stated:
            “Section 16.3 Settlement Procedure
                                                ***
                Step 3. Arbitration:
                    The aggrieved party in any case may appeal a grievance to arbitration within ten
                (10) days (excluding Saturdays, Sundays and Holidays) following denial of a
                grievance [by the Sheriff].
                                                ***
            Section 16.8 Merit Commission Proceedings

                                                 -2-
               Any disciplinary action imposed by decision of the Merit Commission may be the
           subject of a grievance pursuant to this Article and Article 13 [Suspension, Discipline and
           Discharge] of this Agreement.”
¶4         Article 39 provided an effective date and a termination date for the agreement as follows:
               “Terms of Agreement
               This agreement shall be effective December 1, 2007, and shall remain in full force
           and effect from said date until 11:59 p.m. on the 30th day of November, 2010. It shall
           be automatically renewed from year to year thereafter, unless either party notifies the
           other in writing no more than one-hundred twenty (120) days nor less than ninety (90)
           days prior to the date of expiration, or the anniversary date of such yearly extension, of
           a desire to amend it. This Agreement may be reopened at any time if agreed to in writing
           by both parties, and in such event, negotiations will begin immediately. *** If
           negotiations for a successor Agreement have not been completed by the expiration date
           of the Agreement, this Agreement shall remain in full force.”
¶5         The IFOPLC represented the employees of the sheriff’s department until 2011. On
       January 11, 2011, the employees voted to decertify the IFOPLC. That same day, the
       Policeman’s Benevolent Labor Committee (PBLC) was certified as the new bargaining
       representative of the employees of the Bureau County sheriff’s department.
¶6         Dove was a law enforcement officer employed by the Bureau County sheriff’s
       department from 1998 to 2011. On January 6, 2011, Sheriff Thompson filed charges against
       Dove with the merit commission seeking her discharge. On February 21, 2011, the merit
       commission unanimously voted to terminate Dove’s employment. In response, the PBLC
       notified the sheriff that it sought to invoke the arbitration clause of the 2007-10 collective
       bargaining agreement and submit the merit commission’s decision to binding arbitration.
¶7         Sheriff Thompson filed a complaint for declaratory judgment in circuit court, claiming
       that the arbitration agreement no longer applied because it did not extend beyond the 2010
       expiration date of the collective bargaining agreement. The trial court granted PBLC’s
       motion for summary judgment, and the sheriff filed a notice of appeal.
¶8         At a postjudgment status hearing, Sheriff Thompson informed the court that, in addition
       to pursuing arbitration, Dove and the PBLC had filed a complaint with the Illinois Labor
       Relations Board alleging unfair labor practices. The sheriff requested an order staying or
       enjoining the labor relations action. The trial court denied the sheriff’s motion.

¶9                                                   I
¶ 10       The sheriff first argues that it has no duty to arbitrate the merit commission determination
       with the successor union, PBLC, that arose after the predecessor’s collective bargaining
       agreement expired or became void upon decertification.
¶ 11       When a contract is scrutinized for evidence of an intention to arbitrate a particular
       dispute, labor policy requires, within reason, that an interpretation that covers the asserted
       dispute be favored. See United Steelworkers of America v. Warrior & Gulf Navigation Co.,
       363 U.S. 574 (1960). Thus, if a collective bargaining agreement provides in clear terms that


                                                 -3-
       certain benefits continue after the agreement’s expiration, disputes as to those continuing
       benefits may be found to arise under the agreement and become subject to the contract’s
       arbitration provisions. Litton Financial Printing Division v. National Labor Relations Board,
       501 U.S. 190 (1991). In Litton, the Supreme Court held that structural provisions relating to
       remedies and dispute resolution, such as arbitration, may survive in order to enforce duties
       arising under the contract: “We presume as a matter of contract interpretation that the parties
       did not intend a pivotal dispute resolution provision to terminate for all purposes upon the
       expiration of the agreement.” Id. at 208; see also Consolidated Broadcasting Corp. v.
       American Arbitration Ass’n, 115 Ill. App. 3d 577 (1983).
¶ 12       Moreover, when a corporation changes hands or merges with another business, the
       collective bargaining agreement signed by the predecessor employer continues to exist. John
       Wiley & Sons, Inc. v. Livingston, 376 U.S. 543 (1964). The disappearance by merger of an
       employer who has entered into a collective bargaining agreement with a union does not
       automatically terminate all rights of the employees covered by the agreement; in appropriate
       circumstances, the successor employer may be required to arbitrate with the union under
       agreement. Id. at 548. In Wiley & Sons, the Supreme Court explained the survival of the duty
       to arbitrate in a collective bargaining agreement:
           “While the principles of law governing ordinary contracts would not bind to a contract
           an unconsenting successor to a contracting party, a collective bargaining agreement is not
           an ordinary contract. *** The collective agreement covers the whole employment
           relationship. *** Therefore, although the duty to arbitrate as we have said [citation], must
           be founded on a contract, the impressive policy considerations favoring arbitration are
           not wholly overborne by the fact that [the successor employer] did not sign the contract
           being construed. This case cannot readily be assimilated to the category of those in which
           there is no contract whatever ***. There was a contract, and Interscience [the predecessor
           employer], was party to it. We thus find [the successor employer’s] obligation to arbitrate
           this dispute in the Interscience contract construed in the context of a national labor
           policy.” Id. at 550-51.
¶ 13       Here, the terms of the collective bargaining agreement are clear. The agreement states
       that “[i]f negotiations for a successor Agreement have not been completed by the expiration
       date of the Agreement, this Agreement shall remain in full force.” The record demonstrates
       that a successor agreement had not been agreed to by the expiration date of the agreement.
       Thus, the 2007-10 agreement continued to remain in full force and effect.
¶ 14       The sheriff asserts that once a new exclusive bargaining representative was certified
       under section 9 of the Illinois Public Labor Relations Act (Act) (5 ILCS 315/9 (West 2010)),
       the employees of the sheriff’s department lost the rights they had bargained for because the
       2007-10 collective bargaining agreement became a nullity. We disagree. The agreement does
       not say that it is null and void if the employees exercise their statutory right to select a new
       bargaining representative. Moreover, section 9 of the Act does not state that a collective
       bargaining agreement becomes void upon decertification. Consequently, there is no clear
       stated intent to void the agreement upon the election of a new representative. Such a result
       is also contrary to labor relations policy. See Wiley & Sons, 376 U.S. 543. Thus, the plain
       language of the agreement must prevail.

                                                 -4-
¶ 15                                                 II
¶ 16        In the alternative, the sheriff argues that arbitration is not mandatory because the
       arbitration provision of the collective bargaining agreement does not contain a clear and
       unambiguous agreement to arbitrate a merit commission decision.
¶ 17        The Illinois Public Relations Act requires that everything recited in a collective
       bargaining agreement shall be subject to grievance arbitration “unless mutually agreed
       otherwise.” 5 ILCS 315/8 (West 2010). Because all matters are arbitrable unless the parties
       agree otherwise, the relevant inquiry in a case arising under the Act is whether the parties,
       through their written agreement, showed an intent to exclude from arbitration the disputed
       matter. City of Rockford v. Unit Six of the Policemen’s Benevolent & Protective Ass’n, 351
Ill. App. 3d 252 (2004). Section 8 of the Act incorporates the Uniform Arbitration Act by
       reference: “The grievance and arbitration provisions of any collective bargaining agreement
       shall be subject to the Illinois ‘Uniform Arbitration Act’.” 5 ILCS 315/8 (West 2010).
¶ 18        In Donaldson, Lufkin & Jenrette Futures, Inc. v. Barr, 124 Ill. 2d 435 (1988), our
       supreme court held that the drafters of the Uniform Arbitration Act intended to incorporate
       a presumption in favor of arbitration in “unclear” cases. Donaldson, 124 Ill. 2d at 444-45.
       Donaldson provides that it must be absolutely clear that a matter is not within the scope of
       the arbitration agreement for a stay to issue. Where a broad arbitration clause is involved, and
       it is unclear if the parties agreed to arbitrate a particular dispute, “the question of substantive
       arbitrability should initially be decided by the arbitrator” and not the courts. Id. at 448.
¶ 19        The arbitration provision in this case states that “[a]ny disciplinary action imposed by
       decision of the merit commission may be the subject of a grievance pursuant to this Article.”
       The arbitration provision is clear and unambiguous and allows Dove to arbitrate the merit
       commission decision. Even if we construe the provision to be ambiguous, the trial court’s
       order compelling arbitration is proper under Donaldson. See id.

¶ 20                                                III
¶ 21       Last, the sheriff claims that the trial court erred in denying his request for a stay pursuant
       to section 2(d) of the Uniform Arbitration Act (Arbitration Act) (710 ILCS 5/2(d) (West
       2010)).
¶ 22       Section 2(d) of the Arbitration Act provides:
           “Any action or proceeding involving an issue subject to arbitration shall be stayed if an
           order for arbitration or an application therefore has been made under this Section or, if
           the issue is severable, the stay may be with respect thereto only. When the application is
           made in such action or proceeding, the order for arbitration shall include such stay.” 710
           ILCS 5/2(d) (West 2010).
¶ 23       In the postjudgment proceedings before the trial court, the sheriff did not request a stay
       under section 2(d) of the Arbitration Act. Instead, the sheriff asked the trial court to enter an
       order enjoining the administrative hearing before the Illinois Labor Relations Board. The trial
       court denied the request to stay and encouraged the sheriff to file a motion to continue in the
       labor relations action until the arbitration proceeding had concluded.


                                                  -5-
¶ 24       Under the circumstances, we find no error in the trial court’s ruling. The Illinois Labor
       Relations Board is not a party in this case. Therefore, the trial court had no authority to
       enjoin the Board from hearing the labor relations complaint. See Mahan v. Gunther, 278 Ill.
       App. 3d 1108 (1996) (court must have jurisdiction over party before it can order party to
       cease prosecution of a case). In addition, the arbitration proceeding and the administrative
       complaint involve two different claims: one is a request to arbitrate Dove’s discharge and the
       other is an unfair labor practice charge by the PBLC. Thus, the labor relations claim may or
       may not include remedies that involve Dove’s employment. See Kellerman v. MCI
       Telecommunications Corp., 112 Ill. 2d 428 (1986) (refusal to stay is proper where actions
       involved different theories and litigation strategies). The trial court properly denied the
       sheriff’s request for a stay.

¶ 25                                    CONCLUSION
¶ 26      The judgments of the circuit court of Bureau County are affirmed in all respects.

¶ 27      Affirmed.




                                                -6-